Citation Nr: 1017740	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1958 to July 
1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In July 2007, the veteran testified in a hearing at the RO in 
front of a Decision Review Officer.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.

The the issue of entitlement to an earlier effective date for 
headaches was raised by a statement submitted by the Veteran 
in April 2008.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence of a possible current right 
knee disability.  VA treatment records in April 2005 show 
that the Veteran had pain in his right knee.  Also, the VA 
QTC examination suggested that the right knee was examined in 
June 2006.  Further, the Veteran also testified in the July 
2007 hearing at the RO that his knee currently is painful, 
gives way and swells.  

Additionally, there was an incident in service which caused 
an injury to the Veteran's right knee.  The service treatment 
records show that in May 1960, the Veteran had large 
abrasions of the medial aspect of the right knee that he 
incurred from a fall while roller skating.  The separation 
examination in April 1961 also shows that there was a 1.5 
inch scar on his right lower leg.  

The Board finds that this evidence is sufficient to warrant a 
VA examination.  As there is evidence of current knee pain 
and an injury in service, a VA examination should be 
conducted to determine if a right knee disability is related 
to the incident in service.  

During the July 2007 hearing, the Veteran also mentioned 
treatment records that may not have been associated with the 
claims file.  Therefore, attempts should also be made to 
obtain any pertinent medical records.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Veteran and 
obtain information about any outstanding 
VA or private medical records regarding 
his right knee disability.  Any identified 
records should be requested and if 
obtained, associated with the claims file.  
All efforts to obtain records should be 
fully documented, and a negative response 
should be recorded if records are not 
available.

2.	Then, the Veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the nature 
and etiology of any right knee disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination reports should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  

The examiner should specifically address 
the in-service knee injuries.  The 
examiner should also opine if the right 
knee disability is causally or 
etiologically related to or aggravated by 
the Veteran's service connected right foot 
disability, or any other service connected 
disability.  Any opinion expressed, 
whether positive, negative, or 
speculative, must be accompanied by 
supporting rationale.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



